Citation Nr: 1009779	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disability (previously characterized as, kidney, gallbladder, 
and urinary tract disorders).

2.  Entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for tuberculosis (TB).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 1980, to May 
22, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

An August 2007 Board decision denied the Veteran's claims of 
service connection for knee, foot and ankle disabilities and 
remanded the claims currently on appeal.

Additional documents received subsequent to the October 2009 
supplemental statement of the case are either duplicative of 
previously received evidence or are not pertinent to the 
Veteran's claims.  Accordingly, RO review of these documents 
is not indicated.

The Board notes that the RO denied a claim for service 
connection for a nervous disorder by a rating action 
promulgated in November 1980.  As the current claim for 
service connection for a psychiatric disorder is based upon a 
distinctly diagnosed disease, schizophrenia, the current 
claim is being considered separate and distinct from the 
claim denied in November 1980.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).



FINDINGS OF FACT

1.  The Veteran has an unstable bladder disability which 
first developed during his military service.

2.  The Veteran has schizophrenia which first developed 
during his military service.

3.  The unappealed November 1980 rating decision denied 
service connection for TB.

4.  The evidence received since the November 1980 final 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for TB.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an unstable 
bladder have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for service connection for schizophrenia 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for TB.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Regarding the Veteran's psychiatric and genitourinary claims, 
in light of the favorable determinations contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

By an October 2007 letter the Veteran was provided notice 
describing the basis for the previous denial of his claim for 
service connection for TB, as well as the evidence necessary 
to substantiate the element or elements found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In a case, however, 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the October 2007 
VCAA-compliant letter was issued to the appellant, he was 
afforded an opportunity to respond and he did so.  
Thereafter, the claim was readjudicated by VA in a 
Supplemental Statement of the Case dated in October 2009.  
Under these circumstances, any notice defect on the part of 
VA was cured and thus resulted in no prejudice to the 
Veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran's service treatment records 
and post service treatment records have been obtained.  
Although not all of the Veteran's Social Security 
Administration (SSA) medical records have been obtained, in 
December 2006 the SSA informed VA that the Veteran's SSA 
records were unavailable.  The Veteran has provided testimony 
before a Hearing Officer and before a Veterans Law Judge.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate his TB 
claim.  The Board is also unaware of any such outstanding 
evidence.  

II.  Genitourinary

The Veteran's March 1980 enlistment examination report does 
not indicate that the Veteran had any urinary disability.  
The Veteran's service personnel records reveal that the 
Veteran had episodes of urinary incontinence.  A May 1980 
service treatment record indicates that the Veteran reported 
that he had no prior history of such problems, but when he 
went out on detail he had to urinate.  

On VA examination in March 2009, the examiner noted that no 
urological work up was found in the claims files.  The 
examiner did state that several records from 1980 noted that 
the Veteran's nervousness was so severe that he would urinate 
on himself when counseled.  The examiner stated that the 
Veteran was in his twenties when his urinary symptoms started 
and that it was unlikely that such was a result of benign 
prostatic hypertrophy.  The examiner noted that the Veteran 
had been treated for mental health problems and that his 
urinary condition remained unaddressed until 2005.  At that 
time he was put on medications which helped a lot.  The VA 
examiner provided a diagnosis of unstable bladder and opined 
that it was as likely as not that the Veteran's urinary 
disorder had its onset during service.  

The VA examiner again reviewed the Veteran's records in 
September 2009.  The examiner gave a description of the 
Veteran's medical history and opined that it was at least as 
likely as not that the Veteran's urinary disability had its 
onset in service.

In this case the record does show that the Veteran first had 
urinary problems while in service.  Furthermore, there are 
two VA medical opinions in support of the Veteran's claim 
that he has a current urinary disability related to his 
military service, and no medical evidence to the contrary.  
Accordingly, service connection for an unstable bladder is 
warranted.  38 C.F.R. § 3.303.

III.  Schizophrenia

The Veteran asserted at his April 2007 hearing that he should 
be granted service connection for schizophrenia.  He stated 
that he had psychiatric problems in the army and that he 
received hospital treatment for schizophrenia within a year 
of discharge from service.  

The Veteran's March 1980 enlistment examination report does 
not indicate that the Veteran had any psychiatric disability.  
The Veteran's service personnel records reveal that the 
Veteran was extremely nervous.  It was noted that the 
Veteran's overt nervous condition would not allow him to 
become a viable soldier and he was put on the Trainee 
Discharge Program and discharged from service.  

A March 1981 hospitalization report, labeled "CEDARS," 
indicates that the Veteran received inpatient treatment for 
schizophrenic disorder of undifferentiated type.  Subsequent 
private medical records reveal continuing treatment for 
schizophrenia.

The Veteran was examined by a private physician, K.H.B., 
M.D., in May 2005.  In a June 2005 letter Dr. K.H.B. stated 
that the Veteran has schizophrenia.  He opined that although 
the Veteran may have had some preexisting tendencies, the 
experiences in the military most likely precipitated the 
full-blown schizophrenic process.

The Veteran was afforded a VA psychiatric examination in 
March 2009.  The VA physician detailed the Veteran's medical 
history.  He reported that it was noted in the military 
record that the Veteran was an extremely anxious person.  He 
was not treated for a mental disorder while on active duty 
but it was the examiner's opinion that the Veteran's existent 
diagnosis of schizophrenia played some role in his discharge.  
The examiner noted that not long after discharge from service 
the Veteran was hospitalized in a Texas mental hospital for a 
number of months and the diagnosis of chronic 
undifferentiated schizophrenia was made.  It was the VA 
examiner's strong professional opinion that Dr. K.H.B.'s 
statement of "preexisting tendencies" referred to cultural 
and educational impoverishment and the Veteran's inability to 
express himself well or clearly.  The VA examiner further 
opined that he was professionally convinced that the 
Veteran's severe anxiety symptoms while on active duty were 
the beginning of his overt schizophrenic illness.  The 
examiner also noted that the Veteran had received continuous 
psychiatric care since his hospitalization in 1981.

The Board recognizes that the Veteran was found to be unfit 
for military duty soon after enlistment into service.  In 
this case, however, the Veteran was not shown to have any 
psychiatric disability on examination for entry to service.  
The Board also notes that the Veteran did not receive a 
diagnosis of schizophrenia until approximately a year after 
discharge from service.  Furthermore, the March 2009 VA 
examiner was of the opinion that the Veteran did not have 
schizophrenia prior to service.  The Board therefore finds 
that the Veteran did not have schizophrenia prior to service. 

In this case the medical evidence clearly shows that the 
Veteran has received treatment for schizophrenia from 1981 
until present and both a private physician and a VA physician 
have opined that the Veteran's current schizophrenia is 
related to the Veteran's military service.  There are no 
medical opinions to the contrary.  Accordingly, the Board 
finds that service connection for schizophrenia is warranted.  
38 C.F.R. § 3.303.

IV.  Tuberculosis

The Veteran's appeal for service connection for tuberculosis 
was denied by the RO by the November 1980 rating decision.  
The RO determined that the Veteran did not receive a 
diagnosis of tuberculosis during service and noted that the 
Veteran had furnished no evidence of tuberculosis.  The 
Veteran did not appeal and the November 1980 rating decision 
became final.  38 U.S.C.A. § 7105.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the November 1980 denial, the record contained 
the Veteran's service treatment records.  These records show 
that the Veteran had a positive tuberculosis skin test, but 
do not reveal that the Veteran actually had tuberculosis.  
The remainder of the service treatment records, including the 
May 1980 discharge examination report contains no diagnoses 
of tuberculosis.  

Since the November 1980 final denial, the Veteran has 
submitted numerous documents and medical records.  None of 
the medical records indicate that the Veteran has ever 
received a diagnosis of tuberculosis.  When hospitalized in 
March 1981 the Veteran reported that a doctor had told him 
that he did not have tuberculosis.  At his April 2007 hearing 
the Veteran stated that he was not under treatment for 
tuberculosis.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
has not been submitted.  The Veteran's claim was previously 
denied on the basis that he did not have a diagnosis of 
tuberculosis during service and he was not shown to have had 
tuberculosis after discharge from service.  Since November 
1980, the Veteran has not submitted any evidence indicating 
that he had tuberculosis during service or thereafter.  
Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim, the Veteran has not 
submitted new and material evidence.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the claim.








							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an unstable bladder is granted.

Service connection for schizophrenia is granted.

The application to reopen the claim for service connection 
for tuberculosis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


